Citation Nr: 0409715	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 1971.  
This case comes before the Board of Veterans' Appeals (Board) from 
a December 2001 RO decision that denied service connection for 
GERD and a psychiatric disorder.  The Board remanded the case in 
November 2003 for additional development.


FINDINGS OF FACT

GERD and a psychiatric disorder began years after service and were 
not caused by any incident of service.


CONCLUSIONS OF LAW

GERD and a psychiatric disorder were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from May 1969 to 
February 1971.  Service medical records show not chronic 
gastrointestinal or psychiatric conditions.  On his December 1970 
separation examination, the gastrointestinal and psychiatric 
systems were found to be normal.

Available post-service private medical records start in February 
1975, and the entry from that month notes that a prescription of 
Valium was being refilled; the condition being treated by the drug 
was not mentioned.  Later medical records from 1975, and for a 
couple of years thereafter, similarly show Valium being prescribed 
for an unspecified condition.  He was treated for an episode of 
viral gastroenteritis in January 1976, with nausea and diarrhea.  
In June 1978, he was primarily treated for an ear infection, but 
he also gave a history of hyperacidity "heartburn" after meals, 
worse over the past two weeks; the assessment was rule out peptic 
ulcer disease and possible gastritis; and he was prescribed Maalox 
for his gastrointestinal symptoms.  According to a January 1980 
medical record, the veteran's wife told the doctor that the 
veteran had been unable to tolerate any foods without abdominal 
pain, and she said that he had used Maalox with temporary 
improvement.  The veteran was seen in April 1983 for complaints of 
burning from the epigastrium to the neck after meals; he said that 
this had been present on and off for years; and the diagnosis was 
reflux esophagitis.  Treatment included Tagamet.  Subsequent 
records show ongoing treatment for the gastrointestinal symptoms.  
An April 1984 upper GI series showed peptic ulcer disease.  A 
private doctor wrote in October 1984 that he had been treating the 
veteran for epigastric and stomach complaints since earlier that 
year, and the veteran reported a 14-year history of symptoms.  An 
October 1984 upper GI series was consistent with active peptic 
disease.  An October 1984 medical record notes the veteran's wife 
asked the doctor to prescibe nerve pills for the veteran's nerves, 
as he was upset over the failure of his ulcer to heal.  Diagnostic 
testing in January 1985 showed GERD associated with a hiatal 
hernia, and active reflux esophagitis.  Subsequent records from 
the 1980s show ongoing treatment for gastrointestinal symptoms.  

Medical records note that the veteran described nerve and sleep 
problems in April 1988; the diagnosis was anxiety.  He was seen 
for headaches and sleep disturbance in May and June 1989.  

Later medical records from the 1990s show treatment for a variety 
of ailments, including gastrointestinal and psychiatric problems.  
In 1999, the veteran was seen for a history of GERD.  Diagnostic 
testing confirmed GERD and found a small hiatal hernia.  

Medical records beginning in the late 1990s show the veteran was 
treated at Family Psychiatric Center by Laraine Lieberman, M.D. 
(apparently a psychiatrist) and by David E. Hanson, Ph.D. 
(apparently a psychologist).  Dr. Hanson wrote several times in 
2000 that he had been treating the veteran since 1999.  He said 
that the cumulative effects of working in coal mines over 30 years 
had resulted in many physical infirmities of the veteran which, in 
turn, brought about psychological suffering, including panic 
disorder with agoraphobia, recurrent major depression with 
psychotic features, and generalized anxiety disorder.  In a 
January 2002 statement, Dr. Hanson said the veteran was depressed 
over back pain and inability to work since 1998.  Treatment 
records from April and June 2000 report anxiety and other 
psychiatric symptoms which had worsened with his back problem.  

In August 2000, the veteran claimed service connection for GERD 
and a psychiatric disorder.

On an April 2000 examination prepared in connection with an 
application for Social Security Administration (SSA) benefits, it 
was reported that the veteran had been depressed and nervous for 
the past year.  He indicated to the examiner that these symptoms 
were due to his back pain.  He said his first psychiatric 
treatment had been several months earlier, with the exception of 
having been given "nerve pills" by a family doctor.  He denied any 
hospitalizations for emotional problems.  The diagnoses included 
major depressive disorder, single episode, moderate, as well as 
various physical problems such as stomach problems per the 
veteran's report.  

The veteran's wife wrote in August 2000 that the veteran had 
digestive system problems since service and a nerve problem that 
contributed to stomach problems.

Private medical records from 2000 and 2001 show treatment for 
major depression with psychotic features, panic disorder with 
agoraphobia, and insomnia.  

Dr. Hanson wrote in February 2001 that the veteran was having 
panic attacks and anxiety.  The doctor reported that the veteran 
had contacted the VA and that he reported stomach problems ever 
since active service as a result of eating too fast.

In July 2001, the SSA awarded the veteran disability benefits 
because of severe degenerative disc disease, GERD, and an 
affective disorder.    

In February 2002, the veteran wrote that he had started having 
heartburn and reflux during service in Korea.  He described taking 
Rolaids.

Ongoing private medical dated into 2003 show treatment for various 
conditions, including psychiatric and gastrointestinal problems.  

Dr. Hanson (now with Healthcare Services) wrote in December 2003 
that the veteran had been treated since December 1999, and that 
current diagnoses were severe recurrent major depressive disorder 
with psychotic features, panic disorder with agoraphobia, and 
primary insomnia due to anxiety and pain.  He also stated that the 
veteran's stomach problems began while he was in service.

In a February 2004 statement, the veteran indicated that there 
were no more available medical records to support his VA claims.  
He reiterated his belief that the claimed conditions started in 
service.  He said that records of treatment in the time 
immediately after service were no longer available, as the 
treating doctor had died.

II.  Analysis 

Through discussions in correspondence, rating decisions, the 
statement of the case, the supplemental statement of the case, and 
the Board's remand, the VA has informed the veteran of the 
evidence necessary to substantiate his claims for service 
connection for GERD and a psychiatric disorder.  He has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  Pertinent available records have been 
obtained.  The veteran has referred to additional private medical 
treatment, but he reports that related medical records are no 
longer available as the doctor has died.  VA examinations are not 
necessary to decide the claims.  The Board finds that the notice 
and duty to assist provisions of the law are satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be 
rebuttably presumed for certain chronic diseases, such as peptic 
ulcers and psychoses, manifested to a compensable degree within 
the year after active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service medical records from the veteran's 1969-1971 active duty 
show no GERD or psychiatric problems.  Post-service medical 
records begin in 1975, several years after active duty.  Medical 
records from 1975, and for a couple of years thereafter, show 
Valium was prescribed for an undisclosed condition.  The Board 
notes that Valium may be precribed for different conditions, 
including as a sedative for nervous symptoms.  Post-service 
medical records from 1978 note complaints of gastric hyperacidity 
or "heartburn."  The Board notes that "heartburn" is a term used 
to refer to reflux symptoms such as those found in GERD.  In the 
1980s, the veteran was treated for peptic ulcers and GERD, and he 
was also treated for anxiety.  Later medical records, dated into 
the 2000s, show multiple ailments, including GERD and variously 
diagnosed psychiatric conditions.  

In short, GERD and a psychiatric disorder are not shown in service 
or for years later.  The veteran maintains that the conditions 
started in service, but as a layman he is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Some of the recent 
medical records note the veteran's self-reported history of the 
conditions existing since service, but this mere recitation of lay 
history does not constitute competent medical evidence of a 
service nexus.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  In 
fact, given the absence of proven predicate facts from the time of 
service, a doctor could not give a valid medical opinion linking 
the conditions to service.  See 38 C.F.R. § 3.159(c)(4).

The weight of the credible evidence demonstrates that GERD and a 
psychiatric disorder began years after service and were not caused 
by any incident of service.  The conditions were not incurred in 
or aggravated by service.  As the preponderance of the evidence is 
against the claims for service connection for GERD and a 
psychiatric disorder, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for GERD is denied.

Service connection for a psychiatric disorder is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



